            Case 1:19-cv-02355-EGS Document 32 Filed 02/02/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 RAYMOND R. ROSEBORO,

                               Petitioner

                          v.                                Case No. 19-CV-2355 (EGS)

 BARBARA RICKARD,

                               Respondent.

               UNOPPOSED MOTION TO EXTEND BRIEFING SCHEDULE

       Mr. Roseboro respectfully moves the Court to extend the current briefing schedule by 90

days so that his supplemental brief is due May 26, 2021; respondent’s response brief is due on July

26, 2021; and Mr. Roseboro’s reply brief is due on September 8, 2021.

       1.       On February 13, 2020, the parties jointly proposed a briefing schedule in this case.

On February 14, 2020, this Court granted the proposed motion, setting the opening brief filing

deadline for May 12, 2020.

       2.       On May 4, 2020, Mr. Roseboro moved for an extension of the briefing schedule,

due to the coronavirus pandemic. The Court granted that unopposed motion, extending the filing

deadline for the opening brief to June 26, 2020.

       3.       On June 25, 2020, Mr. Roseoboro moved under seal for a second extension, which

was unopposed by the government. The reasons for the requested extension were detailed in the

sealed motion.    The Court granted Mr. Roseboro’s motion, extending the time to file Mr.

Roseboro’s supplemental brief to February 25, 2021.

       4.       Mr. Roseboro’s counsel returned to work from a period of leave yesterday. Because

of her leave of absence from the office, the ongoing coronavirus pandemic and related restrictions
            Case 1:19-cv-02355-EGS Document 32 Filed 02/02/21 Page 2 of 2




on safe childcare options, and the delays in communicating with her client, as well as other case

commitments that she put on hold during her period of leave, Mr. Roseboro’s counsel does not

believe the current deadline affords her adequate time to prepare the opening brief and consult

with Mr. Roseboro about it.

       5.       Mr. Roseboro’s counsel consulted with Mr. Roseboro yesterday, and he supports

the proposed extension.

       6.       Mr. Roseboro’s counsel consulted with counsel for Respondent, Assistant United

States Attorney Timothy R. Cahill, and he indicated that Respondent does not oppose this motion.

                                           CONCLUSION

       Accordingly, Mr. Roseboro respectfully requests that the Court extend the briefing

schedule in this case as proposed above.



                                             Respectfully submitted,

                                             A. J. KRAMER
                                             FEDERAL PUBLIC DEFENDER

                                                     /s/
                                             ________________________________
                                             Julia Fong Sheketoff
                                             Assistant Federal Defender
                                             625 Indiana Avenue, N.W., Suite 550
                                             Washington, D.C. 20004
                                             (202) 208-7500




                                                 2
